 KAISER FOUNDATION HEALTH PLAN409Kaiser Foundation Health Plan of Oregon'and Su-percargoes and Checkers Union Local 40, Interna-tional Longshoremen's and Warehousemen's Union,Petitioner.Case 36-RC-3455June 30, 1976DECISION ON REVIEW AND ORDEROn May 2, 1975, the Regional Director for Region19 issued a Decision and Direction of Election in theabove-entitled proceeding, in which he found appro-priate the Petitioner's requested unit of pyschothera-pists employed at the Employer's mental health clinicin Portland, Oregon, rejecting the Employer's con-tention that the appropriate unit must encompass allprofessional employees employed at the Employer'sother clinics and hospital in the metropolitan Port-land area. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision on the grounds,inter alia,that inmaking his unit determination he departed from pre-cedent and from the congressional mandate againstproliferation of bargaining units in the health careindustry.The Board, Member Fanning dissenting, by tele-graphic order dated June 2, 1975, granted the requestfor review with respect to the Regional Director'sunit finding and stayed the election pending decisionon review. Thereafter, the Employer and the Peti-tioner filed briefs on review.The Board has considered the entire record in thisproceeding, including the briefs on review filed byboth parties with respect to the issues under review,and makes the following findings:2The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purpos-es of the Act to assert jurisdiction herein. The partiesstipulated that the Employer is a nonprofit corpora-tion and health care service contractor operatinghealth care facilities in the States of Oregon andWashington. The parties further stipulated that theEmployer annually has a gross volume of business inexcess of $100,000 and purchases and receives goodsin excessof $50,000, directly from outside the Stateof Oregon.The Employer sells Kaiser Foundation healthplans in the metropolitan Portland, Oregon, area;employs in excess of 1,700 employees; and contractswithKaiser Foundation Hospital and PermanenteClinic, respectively, for the provision of hospital serv-ices and doctors' services. The hospital and medicalservices are performed at a 252-bed hospital knownas BessKaiser Hospital and at 7 outpatient clinics, ofwhich the mental health clinicis one.Outpatient psy-chotherapy is available only at the mental healthclinic and inpatient mental treatment is availableonly at Woodland Park Hospital, a hospital withwhich the Employer contracts for inpatient mentalconfinement and treatment.The Petitioner seeks to represent a unit of all psy-chotherapists at the Employer's mental health clinic.'At the mental health clinic, the Employer employsfive people who possess Ph.D.'s in either psychologyor social work, two psychiatric social workers whopossess masters' degrees in social work or a relatedarea, and four mental health assistants who possessvarying educational backgrounds but who must haveat least a bachelor's degree .4 Also employed at theclinic are three psychiatrists (M.D.'s) who are actual-ly employed by Permanente Clinic. One of the psy-chiatrists is the director of the clinic and the partiesstipulated that he was a supervisor and, of course,excluded from the unit. Likewise, the parties stipulat-ed that one of the Ph.D.'s who is the assistant direc-tor be excluded. The parties further stipulated thatthe two nonsupervisory psychiatrists also be exclud-ed from the unit. The only other employees at theclinic are the office manager and five or six clericalpersonnel.The mental health clinic occupies the top floor andpart of the lower floor of an 8,000-square-foot build-ing. The remainder of the building is occupied by theEmployer's Home Health Care Agency which con-sists of RN's, public health nurses, and physical ther-apists, all of whom visit the homes of health planmembers who are ill.The duties of the psychotherapists (the Ph.D.'s,psychiatric social workers, and mental health assis-tants) begin with an analysis of the patient's psycho-logical situation after the first interview with him orher.This involves exploring the patient's problemand history, making a mental status evaluation, giv-ing tests, setting up a plan for therapy, and thereaftertreating the patient. The therapy may include admin-istration of drugs which are prescribed by the M.D.'s,who also countersign patients' charts and discuss3The recorddoes not disclose how far the mental health clinic is fromBess Kaiser Hospital,WoodlandPark Hospital,or any ofthe other clinicsNor is it knownhow far anyof the clinics are from each other or from thehospitalsThey are all, however, located in the metropolitan Portland area.The Employer did not alwaysreuire a deree for thisosition and atqgpThe Employer's name appears as amended at the hearingthe time of the hearing one of the mental health assistants who had been2 The Employer has requestedoral argumentThis request is hereby de-employedprior to the institutionof the bachelor's degree requirement wasneed as therecord andthe briefsadequatelypresent the issues and thejust completing his courseof studyfor the degree The others all possess atpositions of the partiesleast a bachelor's degree225 NLRB No. 50 410DECISIONS OFNATIONALLABOR RELATIONS BOARDcases with the therapists for 1 hour each week. Some-times the course of treatment includes group therapy,usually presided over by a Ph.D. and a mental healthassistant, or an M.D. and a mental health assistant.The record also disclosed that the psychotherapistsmake their own decision as to when to discontinue apatient's treatment.The Ph.D's have more responsibilities than thepsychiatric social workers or mental health assis-tants. In addition to psychotherapy duty as describedabove, the Ph.D.'s, along with the M.D.'s, performhospital consultations at Bess Kaiser Hospital andWoodland Park Hospital and, in addition, respondtomental health emergencies at the hospital on arotational basis. At the hospital, the Ph.D. checks thepatient's chart, checks with the nursing staff aboutthe patient's status, interviews the patient, determineswhat should be done, and thereafter makes a recom-mendation to the doctor. There have also been in-stances in which mental health assistants have donehospital consultations and on those occasions themental health assistants have made independent de-terminations as to whether or not they should get abackup consultation from the clinic before making arecommendation to the doctor.The hours, pay, vacation, benefits, and other work-ing conditions are all centrally determined by theEmployer's personnel department in Portland. Thedirector of the mental health clinic reports to the di-rector of internal medicine at the hospital. The extentof control over the clinic by the director of internalmedicine is unclear, but hiring of the psychothera-pists is locally consummated, with the clinic directormaking the hiring decision after an applicant hasbeen screened by one of the psychotherapists andthen interviewed and voted upon by the entire staff.While the psychotherapists at the mental healthclinic are hired locally, their personnel records arecentrally maintained and, as with all other employeesof the Employer, they receive an employee hand-book. Supplies used by the mental health clinic arealso centrally located.There is no history of collective bargaining amongthe employees sought herein.The Employer does not employ any psychothera-pists at its other clinics or the hospital. At severalother clinic locations, however, the Employer em-ploys a category of employees termed "medical so-cialworker." The medical social workers counselpeople concerning marital problems and child behav-ior, although they do not test people or recommenddrugs. The record did disclose, however, that there isa "fine line between what is done by the medicalsocial workers and the psychotherapy performed atthe mental health clinic." While the educational re-quirements for the medical social worker positionwere not elicited, it was disclosed that one of themedical social workers had a Ph.D. in psychology.Finally, the record also disclosed that the Employ-er employs numerous other categories of professionalpersonnel at its various clinics and at the hospital.'After consideration of the above facts, we con-clude that a bargaining unit limited to the profession-als at a single clinic of the Employer's seven clinicsand hospital in the metropolitan Portland area wouldbe inappropriate. Employee records are centrallymaintained and the operation of the mental healthclinic is highly integrated with the operation of theEmployer's overall health facilities in the metropoli-tan area. The clinic represents the only locationwhere psychotherapy treatment may be obtained,and, therefore, patients from all clinics are referredto the mental health clinic for such treatment. Addi-tionally, at least some of the psychotherapists per-form work at locations other than the mental healthclinic. Further, there are other employees performingsimilar work at several other clinic locations. Mostimportantly, however, the creation of a unit of psy-chotherapists would leave most of the Employer's re-maining professional employees unrepresented.Our dissenting colleagues would find the unit ofpsychotherapists sought herein to be appropriate.They would do so on the basis that the psychothera-pists possess a separate and distinct community ofinterest from other employees at other locations ofthe Employer, or on the basis that the psychothera-pists constitute all of the professional employees atthe single clinic involved herein. In either case, ourdissenting colleagues' position would constitute a de-parture fromKaiser Foundation Hospitals, Inc.,219NLRB 325 (1975). In that case, the employer operat-ed a medical center in Honolulu, five outpatient clin-ics on the island of Oahu, and two outpatientclinicson the island of Maui. The petitioning union, howev-er, requested a unit limited to the pharmacists on theisland of Oahu. The Acting Regional Director reject-ed this request and determined that a unit consistingof the pharmacists on the islands of Oahu and Mauiwas appropriate. The Board thereafter found thateven the unit recommended by the Acting RegionalDirector was too narrow because it failed to encom-pass all of the employees who performed similar jobfunctions and who therefore shared a mutual interestinworking conditions. The appropriate unit wasfound to consist of all professional employees of theemployer, including physical therapists, dieticians,5We agree withthe conclusionof theRegional Director that the psy-chotherapists at the mental health clinic are professional employees withinthe meaningof the Act KAISERFOUNDATION HEALTH PLAN411nutritionists,socialworkers psychiatric and medical(emphasis supplied), and medical technologists.On the basis of the evidence outlined above, thevery considerations which prompted us to reject thelimited unit inKaiser Foundation Hospitals, Inc., su-pra,prompt us to reject the limited unit sought here.The psychotherapists do not possess a community ofinterest separate from that shared by other profes-sionals such as the medical social workers.'We find inapposite the cases cited by the dissent.In the prior case involving this Employer,' we foundappropriate a unit of RN's at all the clinics in whichRN's were employed. Unlike the psychotherapists,however, the RN's possess a special history of sepa-rate representation warranting a separate unit wheresought.Mercy Hospitals of Sacramento, Inc., 217NLRB 765 (1975).With the exception ofSaint Anthony Center, 220NLRB 1009 (1975), the othercasescited by the dis-sent were issued prior to our lead cases under thehealth care amendments to the Act, wherein we rec-ognized the congressional mandate to avoid undueproliferation of bargaining units in the health careindustry. InSaint Anthony Center, supra,a unit ofnonprofessional employees was found appropriate atone of two facilities in the Houston, Texas, area.'The Employer had urged that a unit encompassing atleast the two Houston facilities be found appropriate.In granting the single-location unit, the Board notedthe high degree of autonomy at that location, includ-ing, for example, its own personnel manual and itsown policies regarding wages and benefits. None ofthese conditions exist here.We have considered the fact which our dissentingcolleaguesrely upon, i.e., that the psychotherapistscomprise the entire complement of professionals atthe mental health clinic.' However, we see no reasonwhy this dictates a single-location unit finding, inview of the centralized control of labor relations, thepsychotherapists' relationships with other profession-als at the hospital, and particularly the fact that therequested "psychotherapists" include "social work-ers" and "mental health assistants" whose duties are6We note that our dissenting colleagues seek to differentiate between theduties of the psychotherapists and the medical social workers The recordclearly indicates that thereis a "fine line" between their duties, as we haveset forth7Kaiser Foundation Health Plan of Oregon,Case 36-RC-3487 (MemberPenello dissenting) (not reported in Board volumes)' It is precisely because of this history of separate representation for RN'sthat we reject our dissenting colleagues' contention that the priorKaisercase is authority for finding a single-location unit approprate In our view,the absence of such a bargaining history here, when combined with thecongressional admonition against unit proliferation, convinces us that thesin le-location unit requested is inappropriateThe facility found appropriate was a nursing home and geriatric carecenter,one of 14 health care facilities owned by the Order of Sisters ofCharity of the Incarnate Word in the States of Texas, Arkansas, California,Louisiana, and Utahclose to those of the "medical social workers" em-ployed at other clinics.As we have found the requested unit herein inap-propriate, and as the Petitioner has not indicated itsdesire to proceed to an election in a broader unit, weshall dismiss its petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBERS FANNING and JENKINS, dissenting:We disagree with the finding of our colleagues thatthe Regional Director erred in finding appropriatethe unit of psychotherapists employed at the mentalhealth clinic. The record demonstrates that these psy-chotherapists possess a sufficient community of in-terest in and amongst themselves, apart from theother professional employees at the Employer's otherfacilities, to warrant the establishment of a separateunit.Accordingly, in agreement with the RegionalDirector,we would direct an election in the unitsought.Of paramount importance is a fact to which ourcolleagues accord little, if any, weight:viz,the psy-chotherapists comprise the entire complement ofprofessionals at the mental health clinic.10 Since thereare absolutely no other employees at the mentalhealth clinic who could possibly be included in theunit sought," the only issue, in reality, separating ourposition from that of our colleagues concerns thescope of the unit, i.e., whether all other professionalemployees at all other clinics (at an undetermineddistance from the mental health clinic) must be com-bined with the unit sought for it to constituteanap-propriate unit.12 Since our colleagues do not agreewith the Regional Director that the unit of psycho-10 Thus,unlike the petitioners in, e g,Kaiser Foundation Hospitals, Inc,219 NLRB 325 (1975),Beth Israel Hospital and Geriatrics Center,219 NLRB520 (1975), orMercy Hospitals of Sacremento, Inc,217 NLRB 765 (1975),Petitioner is not seeking to "carve out"one type of professional from a largemultiprofessional unit,but is actuallyseeking to combine all eligible profes-sionals(the Ph D's, psychiatricsocial workers, and mental health assistants)under their penumbra of "psychotherapists"11All other personnel employed at the mental health clinic who couldpossibly be termed professionals have been stipulated by the parties not tobe employees Accordingly, in addition to the psychotherapists, the onlyother employees at the mental health clinic are the office manager and fiveor six clerical personnelClearly,the Board could not require their inclusionin a unit with the psychotherapists since Sec 9(b) provides in part "that theBoard shall not (1) decide that any unit is appropriate for such purposes ifsuch unit includes both professional employees and employees who are notprofessional employees unless a majority of such professional employeesvote for inclusion in such unit "12Of course,there is nothing in the statute which requires that the unit forbargaining be theonlyappropriate unit, or theultimateunit,or themostappropriate unit, the Act requires only that unit be "appropriate," that is,appropriate to insure to employees in each case"the fullest freedom inexercising the rights guaranteed by this Act"Morand Brothers Beverage Co,et al,91 NLRB 409 (1950), enfd 190 F 2d 576 (C A 7, 1951) 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDtherapists at the mental health clinic is appropriate,and since there are no other professionals who couldbe added to the unit at the mental health clinic, per-force their rejection of the unit must be based notupon its composition but upon its scope. According-ly, it is necessary for us to apply our traditional stan-dards in determining whether a single unit limited tothe mental health clinic is inappropriate unless it iscombined with other clinics, the hospital, or all of theEmployer's facilities.13We believe that such an appli-cation readily demonstrates the appropriateness ofthe unit sought.The mental health clinic is geographically isolatedand functionally distinct from the Employer's otherfacilities.Located at the mental health clinic are thepartners in the Permanente Clinic, Dr. Wesche andDr. Gregory. Dr. Wesche is the director of the clinicand responsible for day-to-day supervision.Dr.Abrams is assistant director and operates as directorin the absence of Dr. Wesche. Psychotherapy is per-formed only at the mental health clinic and, as statedby the majority, the clinic alone hires the psychother-apists. The clinic director makes the hiring decisionafter an applicant has been screened by one of thepsychotherapists and then interviewed and votedupon by the entire staff. Moreover, Dr. Weschemaintains files regarding the various personnel whowork at the mental health clinic. As more fully expli-cated in the majority opinion, psychotherapists close-ly interact with each other to the extent that theyeven coparticipate in teams whenever group counsel-ing is involved.There is absolutely no interchange of duties or per-sonnel between the psychotherapists at the mentalhealth clinic and any other professional at any facili-ty of the Employer." There is absolutely no contactbetween the psychotherapists at the mental healthclinic and any other professional at the other clinics,and any contact with the hospital is extremely limit-ed. 15In rejecting the finding of the Regional Directorthat a unit of psychotherapists at the mental healthclinic is appropriate, our colleagues assert that ourposition constitutes a departure fromKaiser Founda-tionHospitals, Inc. (supra,fn. 1 of the dissent), wherethe Board held that a unit limited to pharmacists was13 Since our colleagues have failed to suggest an alternative unit whichthey deem appropriate, I can assume only that it would be broader than theunit sought14Although our colleagues find a "fine line" between psychotherapy andthe functions of the medical social worker, the medical social workers areinvolved with counseling on marital, child care,and other problems andhave no contact,whatsoever,with the psychotherapists and, unlike the psy-chotherapists, do not give"batteries"of psychological tests recommendmedications,or ever handle emergencies15The Ph D's are "on call"every eighth week to handle emergencies atthe hospitalnot appropriate. This argument, however,ignores ourthreshold statement that "[o]f paramount importanceis a fact to which our colleagues accord little, if any,weight:viz,the psychotherapists comprise the entirecomplement of professionals at the mental healthclinic." In that case, the pharmacists were not allconcentrated at one location," nor was there evi-dence that the pharmacists (working in five differentlocations) enjoyed different conditions of employ-ment from those of other professional employees ateach location 11 or that the pharmacists enjoyed acommunity of interest sufficiently distinct from thatof the other professional employees to justify a sepa-rate unit. In that case, unlike the instant case, theBoard was not concerned with a unit scope issuewhere all of the professional employees of one cate-gory, but no other professional employees, were em-ployed at one location. In our opinion thatcase in-volved an attempt by the Petitioner to "carve out" asegment of professionals from a larger professionalunit.As more fully explicated above, such is not thecase herein. Most worthy of careful consideration isthe denial by the Board of a request for review filedinKaiser Foundation Health Plan of Oregon,Case 36-RC-3487 (Member Penello dissenting). Therein, theBoard rejected the contentions of the same employeras involved herein, that a unit of registered nurseswas appropriate only if it included nurses at all theclinics and the hospital.18 In finding that a unit ex-cluding the hospital nurses was appropriate and re-jecting the Employer's assertion that only an employ-erwide unit could be appropriate, the AssistantRegional Director based his decision, in part, uponseparate supervision, geographic separation, outpa-tient vs. inpatient functions, and minimal employeecontact.19 The same factors are involved herein andthe appropriateness of a single location unit is en-hanced since the unit sought consists of the entireprofessional employee complement at the clinic andsince psychotherapists are not employed at any otherfacility.The Board also found a less-than-employer-wide unit inSouthern California Permanente MedicalGroup,209 NLRB 106 (1974), notinginter alia,sepa-rate supervision, little or no interchange or contact,16The IIpharmacists were employed at 5 different locations and dealtwith each other only on an occasional basis17 Indeed,it is probable that other professional employees were employedat these locations since, e g, a total of four pharmacists were employed atthe three outpatient clinics on the island of Oahu and only one pharmacistwas employed on the island of MauiIROf course,this case did not directly involve the mental health clinicssince there were,and are, no RN's employed at this clinic19 In distinguishing this previous case concerning this Employer,the ma-jority confuses the issue of unit scope with the issue of unit compositionWedo not cite this case as evidence that psychotherapists merit a separate unitdue to their special history, but as evidence that a less-than-employerwideunit is appropriate at the Kaiser Foundation Health Plan of Oregon In ouropinion,this case is significant precedent for a finding that the single-loca-tion unit sought here is appropriate KAISER FOUNDATION HEALTH PLANno collective-bargaining history, the clinic adminis-trator was responsibile for day-to-day operations ofthe clinic complex, and clinic complex supervisorscould hire, fire, grant leaves of absence, etc. InCloverFork Medical Services, Inc.,200 NLRB 291 (1972),the Board found appropriate a unit limited to one ofthe employer's three clinics, despite the central ad-ministration. Therein, the clinics were geographicallyseparated, had separate supervision, and had no in-terchange or history of collective bargaining. InSaintAnthony Center,220 NLRB 1009 (1975), the Boardfound appropriate a unit limited to one of theemployer's 14 health care facilities, stating, "It hasbeen the Board's position that a single-facility unit ispresumed to be appropriate where, as here, there is413no bargaining history in a more comprehensive unitand the degree of functional integration with theother facilities is insufficient to negate the separateidentity of the facility which the union seeks to repre-sent." Therein, the Board found that the centralizedcontrol over certain administrative and financialmatters affecting all the health care centers was in-sufficient to obliterate the separate identity of theunit sought.In view of the above, and particularly in light ofthe circumstance that psychotherapists comprise theentireprofessional employee complement at themental health clinic and no psychotherapist is em-ployed at any other facility, we would direct an elec-tion in the unit sought.